 



Exhibit 10(W)
Form Of Supplemental Executive Retirement Plan Agreement
Goodrich Corporation (“Goodrich”) entered into a Supplemental Executive
Retirement Plan Agreement identical to the form attached hereto with each of the
following Goodrich executive officers on the dates and having the “Benefit
Service Start Dates” indicated:

                  Date   Name   Benefit Service Start Date
01/01/02
  Marshall O. Larsen
    12/01/95  
01/01/02
  Terrence G. Linnert
    11/03/97  
01/01/02
  Stephen R. Huggins
    02/16/99  
01/01/02
  Jerry S. Lee
    06/01/00  
01/01/02
  John J. Carmola
    04/01/00  
01/01/02
  John J. Grisik
    10/01/99  
04/16/02
  Cynthia M. Egnotovich
    04/16/02  
02/22/05
  Jennifer Pollino
    02/22/05  
08/09/05
  Scott E. Kuechle
    08/09/05  

 



--------------------------------------------------------------------------------



 



GOODRICH CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
INTRODUCTION
The purpose of this Plan is to provide additional pension benefits and
supplemental retiree medical benefits to certain executive employees of Goodrich
Corporation. This Plan, currently known as the Goodrich Corporation Supplemental
Executive Retirement Plan, is hereby amended and restated as of January 1, 2002.
This restatement of the Plan reflects all prior amendments to the Plan.
I. DEFINITIONS
     1.1 “Alternative Pension Benefits” means the benefits provided pursuant to
Article III of this Plan.
     1.2 “Benefit Service Start Date” means the date specified for an Eligible
Employee pursuant to Section 2.1 of the Plan.
     1.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     1.4 “Company” means Goodrich Corporation.
     1.5 “Covered Compensation” means Covered Compensation as defined in the
Goodrich Retirement Plan.
     1.6 “Earnings” means the definition of compensation contained in the
Goodrich Retirement Plan with the following modifications:
(a) For purposes of this Plan, Earnings shall be increased by the amount of
salary reduction contributions made to the Goodrich Corporation Savings Benefit
Restoration Plan or the Goodrich Pump and Engine Controls, Inc. Savings Benefit
Equalization Plan; and
(b) For purposes of this Plan, Earnings shall be determined without regard to
the limitation on compensation contained in Code Section 401(a)(17).
     1.7 “Eligible Employee” means an individual (a) who is or was an employee
of the Company, (b) who is or was a participant in the Goodrich Corporation
Employees’ Pension Plan or a predecessor plan, (c) who is or has been designated
as a Eligible Employee by the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     1.8 “Final Average Earnings” means the definition of average compensation
contained in the Goodrich Retirement Plan as modified by the definition of
Earnings contained in this Plan.
     1.9 “Goodrich Retirement Plan” means the Goodrich Corporation Employees’
Pension Plan.
     1.10 “Plan” means this Goodrich Corporation Supplemental Executive
Retirement Plan, as in effect at any time.”
     1.11 “Retiree Medical Plan” means the Goodrich Corporation Medical and
Prescription Drug Plan for Salaried Retirees, as such plan may be amended from
time to time.
     1.12 “Supplemental Retiree Medical Benefits” means the benefits provided
pursuant to Article V of this Plan.
     1.13 “Supplemental Pension Benefits” means the benefits provided pursuant
to Article IV of this Plan.
     1.14 “Years of Benefit Service” means an Eligible Employee’s Years of
Benefit Service, as determined under the Goodrich Retirement Plan.
Notwithstanding the foregoing, if an Eligible Employee receives payments after
termination of employment under the terms of the Goodrich Corporation Management
Continuity Agreement, the period of service for which such payments are made
shall be credited under this Plan as Years of Benefit Service if the Eligible
Employee does not receive the equivalent of a pension benefit for such service
under the Goodrich Corporation Management Continuity Agreement.
     1.15 “Years of SERP Service” means an Eligible Employee’s period of service
from the Eligible Employee’s Benefit Service Start Date to the date the Eligible
Employee terminates employment with the Company or is no longer an Eligible
Employee, using the methodology for calculating Years of Benefit Service under
the Goodrich Retirement Plan. As provided in Sections 4.2 and 4.5 of the Plan,
Years of SERP Service used to calculate Supplemental Pension Benefits shall be
limited to a maximum of 15 years, and Years of SERP Service shall be reduced, if
necessary, so that the sum of an Eligible Employee’s Years of Benefit Service
and Years of SERP Service do not exceed thirty-five years.
II. ELIGIBILITY AND BENEFITS
     2.1 An Eligible Employee shall be notified by the Company of his or her
eligibility to receive benefits under this Plan and shall be provided with a
copy of the Plan which shall be signed by the Eligible Employee and which shall
specify the Eligible Employee’s Benefit Service Start Date.
     2.2 Subject to the terms and conditions contained in this Plan, an Eligible
Employee shall be entitled to receive Alternative Pension Benefits as described
in Article III of the Plan, Supplemental Pension Benefits as described in
Article IV of the Plan, and Supplemental Retiree Medical Benefits as described
in Article V of the Plan.

 



--------------------------------------------------------------------------------



 



III. ALTERNATIVE PENSION BENEFITS
     3.1 An Eligible Employee shall be entitled to receive Alternative Pension
Benefits which shall be calculated and paid in accordance with the provisions of
this Article III.
     3.2 An Eligible Employee’s Alternative Pension Benefit shall be a yearly
pension benefit equal to 1.5% of the Eligible Employee’s Final Average Earnings
multiplied by the Eligible Employee’s Years of Benefit Service, plus .45% of the
Eligible Employee’s Final Average Earnings in excess of Covered Compensation
multiplied by the Eligible Employee’s Years of Benefit Service up to a maximum
of 35 Years of Benefit Service.
     3.3 Notwithstanding the provisions contained in Section 3.2, an Eligible
Employee’s Alternative Pension Benefit shall be reduced by the amount of any
benefit paid to the Eligible Employee from the Goodrich Retirement Plan and/or
the amount of any benefit paid to the Eligible Employee from a benefit
restoration plan or a benefit equalization plan sponsored by the Company that
provides special benefits to Eligible Employees as a result of limitations
applicable to the Goodrich Retirement Plan.
     3.4 An Eligible Employee’s Alternative Pension Benefit shall be payable, at
the election of the Eligible Employee, under any payment option which could have
been elected by the Eligible Employee under the Goodrich Retirement Plan.
Notwithstanding the foregoing, if an Eligible Employee is entitled to receive a
benefit from the Goodrich Retirement Plan, any Alternative Pension Benefit to be
paid from this Plan shall be calculated using the same payment option elected by
the Eligible Employee under the Goodrich Retirement Plan. Alternative Pension
Benefits shall be actuarially adjusted in the same manner as benefits are
adjusted under the Goodrich Retirement Plan.
     3.5 Notwithstanding the provisions contained in Section 3.4, an Eligible
Employee may elect to have his or her Alternative Pension Benefits paid in a
single lump sum payment. Lump sum amounts shall be paid to the Eligible Employee
90 days after the Eligible Employee’s benefit commencement date under the
Goodrich Retirement Plan, or as soon as administratively feasible thereafter. If
an Eligible Employee is not eligible to receive a benefit from the Goodrich
Retirement Plan, the lump sum amount shall be paid to the Eligible Employee
90 days after termination of employment, or as soon as administratively feasible
thereafter. The election of a lump sum payment shall be made in writing and may
be delivered to the Committee at any time up to 30 days before the Eligible
Employee’s benefit commencement date or termination of employment. Lump sum
payments shall be calculated using an immediate annuity factor and the interest
rate and mortality table specified in the Goodrich Retirement Plan as of the
valuation date. Lump sum payments shall be in lieu of all Alternative Pension
Benefits, but shall have no effect on the form, timing, or amount of any
distribution from the Goodrich Retirement Plan.
IV. SUPPLEMENTAL PENSION BENEFITS
     4.1 An Eligible Employee shall be entitled to receive Supplemental Pension
Benefits which shall be calculated and paid in accordance with the provisions of
this Article IV.
     4.2 Subject to the maximum Years of Service contained in Section 4.5 of the
Plan, an Eligible Employee’s Supplemental Pension Benefit shall be a yearly
pension benefit equal to

 



--------------------------------------------------------------------------------



 



1.6% of the Eligible Employee’s Final Average Earnings multiplied by the
Eligible Employee’s Years (and partial years) of SERP Service (up to a maximum
of fifteen Years of SERP Service).
     4.3 An Eligible Employee’s Supplemental Pension Benefit shall be payable,
at the election of the Eligible Employee, under any payment option which could
have been elected by the Eligible Employee under the Goodrich Retirement Plan.
Notwithstanding the foregoing, if an Eligible Employee is entitled to receive a
benefit from the Goodrich Retirement Plan, any Supplemental Pension Benefit to
be paid from this Plan shall be calculated using the same payment option elected
by the Eligible Employee under the Goodrich Retirement Plan. Supplemental
Pension Benefits shall be actuarially adjusted in the same manner as benefits
are adjusted under the Goodrich Retirement Plan.
     4.4 Notwithstanding the provisions contained in Section 4.3, an Eligible
Employee may elect to have his or her Supplemental Pension Benefits paid in a
single lump sum payment. Lump sum amounts shall be paid to the Eligible Employee
90 days after the Eligible Employee’s benefit commencement date under the
Goodrich Retirement Plan, or as soon as administratively feasible thereafter.
The election of a lump sum payment shall be made in writing and may be delivered
to the Committee at any time up to 30 days before the Eligible Employee’s
benefit commencement date. Lump sum payments shall be calculated using an
immediate annuity factor and the interest rate and mortality table specified in
the Goodrich Retirement Plan as of the valuation date. Lump sum payments shall
be in lieu of all Supplemental Pension Benefits, but shall have no effect on the
form, timing, or amount of any distribution from the Goodrich Retirement Plan.
     4.5 Notwithstanding any other provision of this Plan, an Eligible
Employee’s Years of SERP Service shall be reduced, if necessary, so that the sum
of the Eligible Employee’s Years of Benefit Service and Years of SERP Service do
not exceed thirty-five. Notwithstanding the foregoing, this provision of the
Plan shall not apply to Eligible Employee’s who were participants in the Plan on
January 1, 2001.
V. SUPPLEMENTAL RETIREE MEDICAL BENEFITS
     5.1 An Eligible Employee and his or her eligible beneficiaries (as
described in the Retiree Medical Plan) shall be entitled to receive Supplemental
Retiree Medical Benefits as provided in this Article V, provided, however, that
the provisions of this Article shall not apply to any Eligible Employee who
becomes an Eligible Employee after December 31, 2002.
     5.2 In the event and to the extent an Eligible Employee or his or her
eligible beneficiaries are not eligible to participate in or are not entitled to
full benefits under the Retiree Medical Plan following termination of
employment, the Eligible Employee and his or her eligible beneficiaries shall be
entitled to Supplemental Retiree Medical Benefits equal to the full benefits
provided under the Retiree Medical Plan as in effect from time to time.
     5.3 Supplemental Retiree Medical Benefits shall be payable to the Eligible
Employee and his or her eligible beneficiaries from and after the later of the
date the Eligible Employee terminates employment with the Company, or the date
Eligible Employee reaches (or in the event of death would have reached) age 55.

 



--------------------------------------------------------------------------------



 



VI. DEATH BENEFITS
     6.1 Except as provided in Section 6.2, if an Eligible Employee dies prior
to retirement, his or her surviving spouse shall be entitled to receive a
supplemental survivor annuity under this Plan. The amount of such supplemental
survivor annuity shall be based on any Alternative Pension Benefit and/or
Supplemental Pension Benefit payable under this Plan converted to a
preretirement survivor annuity using the calculation methodology contained in
the Goodrich Retirement Plan. Supplemental Pension death benefits shall be paid
at the same time and in the same form as death benefits are paid to the
surviving spouse under the Goodrich Retirement Plan. Alternative Pension death
benefits shall be paid under any form of death benefit permitted under the
Goodrich Retirement Plan, as elected by the surviving spouse.
     6.2 Notwithstanding the provisions contained in Section 6.1, if an Eligible
Employee dies after attaining age 55 and completing 5 years of vesting service,
the Eligible Employee’s surviving spouse shall receive a lump sum benefit in
lieu of the death benefit provided under Section 6.1. The lump sum benefit shall
be the amount the Eligible Employee would have been entitled to receive as a
lump sum benefit if the Eligible Employee had retired on the day before his or
her death. Lump sum payments to a surviving spouse of an Eligible Employee shall
be paid to the surviving spouse 90 days after the surviving spouse’s benefit
commencement date under the Goodrich Retirement Plan, or as soon as
administratively feasible thereafter.
VII. PAYMENT OF BENEFITS AND RESERVATION OF RIGHTS
     7.1 Alternative Pension Benefits, Supplemental Pension Benefits, and
Supplemental Retiree Medical Benefits payable pursuant to the provisions of this
Plan shall be paid from the general assets of the Company. Such benefits shall
be paid in the same manner, and at the same time, as such benefits would be
payable if paid from the underlying Goodrich Retirement Plan or Retiree Medical
Plan.
     7.2 Nothing in this Plan shall prevent the Company from terminating or
amending the Goodrich Retirement Plan or the Retiree Medical Plan and any
benefits payable from this Plan, to the extent such benefits are determined
pursuant to the provisions of the Goodrich Retirement Plan or the Retiree
Medical Plan, shall be calculated pursuant to the provisions of such plans as
amended.
     7.3 The Company may amend or terminate this Plan at any time, provided,
however, that any such amendment or termination shall not reduce any Alternative
Pension Benefits or Supplemental Pension Benefits which have accrued prior to
the date of such amendment or termination.
VIII. GENERAL PROVISIONS
     8.1 To the extent benefits paid under this Plan are subject to withholding
under Federal, state, and/or local law, such amounts shall be withheld from the
payments due to Eligible Employees.
     8.2 The right or interest of any person to a benefit under this Plan shall
not be subject to voluntary or involuntary alienation, assignment, or transfer
of any kind.

 



--------------------------------------------------------------------------------



 



     8.3 The establishment of this Plan shall not confer any legal right to an
Eligible Employee for continuation of employment, or interfere with the right of
an Employer to discharge an Eligible Employee or to treat an Eligible Employee
without regard to the impact that such treatment may have under this Plan.
     8.4 Except to the extent that Federal law is controlling, this Plan shall
be construed and administered in accordance with the laws of the State of North
Carolina.

 



--------------------------------------------------------------------------------



 



     Executed by the Company this ___day of ____________, ___.
____________________________                                                                  
                          
     Accepted by the Eligible Employee this ___day of ____________, ___.
_____________________________                                      
                                                    
                                                                                          
     The Benefit Service Start Date for the Eligible Employee is ____________

 